PER CURIAM
Claimant seeks judicial review of an order of the Workers’ Compensation Board, arguing that the board erred (1) in determining that claimant’s occupational classification is that of a “contractor” rather than that of an “excavator/ backhoe operator”; and (2) in reducing claimant’s partial disability award for his left shoulder from 20 percent to 12 percent instead of 14 percent. The board’s determination of claimant’s occupational classification is supported by substantial evidence. SAIF concedes that the board made a scrivener’s error in reducing the award from 20 percent to 12 percent and that the award should have been reduced to 14 percent. We agree and accept SAIF’s concession; accordingly, we reverse the order and remand for entry of a corrected order awarding claimant 14 percent unscheduled permanent partial disability for his left shoulder.
Order reversed and remanded for entry of corrected order awarding claimant 14 percent unscheduled permanent partial disability; otherwise affirmed.